 



EXHIBIT 10.103
“AT&T MOBILE SOLUTIONSSM ORDER PROCESSING &
CUSTOMER CARE SERVICES”
20070105.006.S.004
Between
STARTEK, INC.
And
AT&T SERVICES, INC.
* Material has been omitted pursuant to a request for confidential treatment and
such material has been filed separately with the Securities and Exchange
Commission. An asterisk within brackets denotes omission.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.C
Order No. 20070105.006.S.004
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 1 of 5
AGREEMENT ORDER# 20070105.006.S.007
“AT&T MOBILE SOLUTIONSSM ORDER PROCESSING & CUSTOMER CARE SERVICES”
This Order is by and between Startek, Inc. a Delaware corporation (“Supplier”)
and AT&T Services, Inc., a Delaware corporation (“AT&T”), and shall be governed
pursuant to the terms and conditions of Agreement Number 20070105.006.C. Any
terms and conditions in this Order that modify or change the terms and
conditions of Agreement Number 20070105.006.C shall apply to this Order only.

1.   Description of Material and/or Services:

Supplier agrees to perform Order Processing and Customer Care Services (“Work”),
for the AT&T Mobile SolutionsSM program as described in Attachment A dated
April 1, 2007. Whenever the word “Program(s)” shall appear, the same shall mean
“Work”.

2.   Duration of Order:

This Order, effective on the date when signed by the last Party (“Effective
Date”), will continue in effect for a term expiring on March 31, 2008, unless it
is Cancelled or Terminated before that date. The Parties may extend the term of
this Agreement beyond that date by mutual written agreement. The terms and
conditions of this Order cover all Services started prior to the execution of
this Order, from April 1, 2007 up until execution of this Order.

3.   Location:

Supplier shall perform the Work at the following location(s):

  •   Greeley, CO — Assuming sufficient order and call volumes, a minimum of 60
reps shall perform the work at this location (or such other Domestic location as
may be agreed upon by the parties) during the first year of the Term, unless
otherwise requested by AT&T in writing to increase/decrease this volume.

  •   Collinsville, VA — This location will be used for Disaster Recovery, i.e.
re-routing and handling of calls in the event that Greeley, CO location is
incapacitated and as outlined in Startek Disaster Recovery Plan attached hereto
and made a part of this Agreement.

Any change in location(s) must be approved in advance by AT&T, pursuant to a
written amendment signed by the parties.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.C
Order No. 20070105.006.S.004
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 2 of 5

4.   Pricing Schedule:

This PRICING SCHEDULE shows the amounts to be paid to Supplier for Work to be
performed under this Order following receipt and acceptance by AT&T as follows:
Compensation: AT&T shall compensate Supplier on an hourly basis, pursuant to the
following rates. Such production hourly rate shall apply to the number of
Mobility Agent Full Time Equivalents (“FTE”) authorized in writing by AT&T.
Invoices shall be submitted based on the number of “actual” hours worked based
on time and title per month and hours worked shall exclude any non-production
activity, including but not limited to lunchtime, break time, holidays,
vacations, sick-time.
Supplier shall be compensated on a production hour basis.
Order Processing and Tier I Customer Care: 24 x 7 x 365 (Universal Agents)

          *Hourly Rate Monthly FTE Volumes   US Based 0 — 100   $[*] 101 — 200  
$[*] 200 +   $[*]

Mobility Service Delivery Manager (MSDM)

          *Hourly Rate Monthly FTE Volumes   US Based 1 — 10   $[*] 11 -20  
$[*] 21 +   $[*]

Dedicated Escalation Manager

          *Hourly Rate Monthly FTE Volumes   US Based 1 — 10   $[*]

      Training**   85% of the hourly rate       **AT&T directed: growth, (i.e.,
FTE volume increase), process changes (including P2), and training required due
to AT&T system enhancements. Does not include refresher, continuation,
retread/re-training, or attrition training, which shall be at Contractor’s sole
cost and expense.
      Postage   Pass-thru, at cost

    * The Production Hourly Rates are fully loaded rates for all work that may
be required by Supplier under this Program, which includes, but is not be
limited to:

  1.   Training — (initial training, and attrition training), as described in
Section D.     2.   Designated Training Managers     3.   Dedicated Universal
Agent Area Manager/Supervisor     4.   Dedicated MSDM Area Manager/Supervisor  
  5.   Designated Reports Analyst     6.   Dedicated Program Manager     7.  
Designated Quality Assurance Manager(s)

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.C
Order No. 20070105.006.S.004
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 3 of 5

  8.   Gatekeeping     9.   Non Ordering Data Gathering     10.   Project
Management     11.   Clerical & support functions     12.   Expediting     13.  
Troubleshooting     14.   Travel and Living     15.   Pagers     16.  
Development and issuance of reports as described in Section S     17.  
Recruiting     18.   Processing Downtime Forms     19.   Systems Access and
Requirements as described in Section E.     20.   Systems — Managing and
Maintaining equipment and access as described in Section E.     21.  
Telecommunication (voice and data) Costs
    22.   Copies

5.   Payment:

Payment shall be made monthly based on Work completed and accepted in prior
month.

6.   Invoices/Billing Information:

Invoices against this Order shall include Agreement 20070105.006.S.004 and
reflect the current Purchase Order Billing Number tbd and shall be submitted to
the following:
If Supplier is enabled to transact business with AT&T using the internet-based
Ariba Supplier Network (“ASN”), Supplier agrees to submit invoices in electronic
form to AT&T’s Accounts Payable organization through the ASN. If Supplier is not
so enabled, it agrees to submit invoices to AT&T Accounts Payable, PO Box 66960,
St. Louis, MO. 63166-6960. Supplier shall submit invoices promptly upon the
later of (1) completion of shipment of all the deliverables, or (2) receiving
notice that the Work has been completed to AT&T’s reasonable satisfaction.
Invoices shall contain such information as AT&T may reasonably request. Unless
this Agreement calls for payment at a later time, invoices shall be payable
forty-five (45) days after receipt of an accurate invoice by AT&T’s Accounts
Payable organization. Payment of invoices shall not waive AT&T’s rights to
inspect, test or reject.
Copies with all supporting documentation to be sent to:
$[*]
AT&T Corp.
402.614.7024
$[*]
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.C
Order No. 20070105.006.S.004
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 4 of 5

7.   Project Manager/Point of Contact:

The project manager and/or point of contact shall be:
$[*]
AT&T Corp.
732.706.5558
$[*]

8.   Name of Affiliate Ordering Services:

AT&T Corp.

9.   AT&T’s Contract Manager:

AT&T’s Contract Representative is as follows:
$[*]
AT&T Corp.
1C146A
One AT&T Way
Bedminster, NJ 07921
Email: $[*]
Phone: $[*]

10.   Supplier Representative:

Supplier’s Representative is as follows:
$[*]
Director of Client Services
StarTek, Inc.
100 Garfield St
Denver, CO 80206
Phone: $[*]
$[*]

11.   Maximum Expenditure:

Maximum expenditures under this Order shall not exceed [*] dollars ($[*]).
Subject to this maximum and notwithstanding any other provisions in this Order,
the total amount payable by AT&T for the Work shall be determined by applying
the stated rate of compensation to the Work actually performed by Supplier.
Supplier shall not render Work and AT&T shall not be required to pay for Work in
excess of the amount above, unless Supplier has first secured an amendment to
this Order authorizing the increased expenditure.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.C
Order No. 20070105.006.S.004
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 5 of 5
IN WITNESS WHEREOF, the Parties have caused this Order to be executed, which may
be in duplicate counterparts, each of which will be deemed to be an original
instrument, as of the date the last Party signs.

              STARTEK, INC.   AT&T SERVICES, INC.
 
           
By:
  /s/ A. L. Jones   By:   /s/ Keith Connolly
 
           
 
            Printed Name: A. L. Jones   Printed Name: Keith Connolly
 
            Title:   CEO   Title: Vice President, Global Strategic Sourcing
 
           
Date:
  6/21/07   Date:   6/7/07
 
           
 
                    On behalf of AT&T Corp.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order No. 20070105.006.S.004
Attachment A
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 1 of 22
AT&T BUSINESS WORLDWIDE CUSTOMER SERVICE
AT&T MOBILE SOLUTIONSSM ORDER PROCESSING & CUSTOMER CARE SERVICES
Statement of Work
APRIL 1, 2007
A. Work Description
Supplier shall provide services to AT&T for Order Processing and Customer Care
for the AT&T Mobile SolutionsSM program (hereinafter “Program” or “Programs”) as
described below.
Mobility Order Processing
Supplier shall perform Order Processing services associated with the AT&T Mobile
SolutionsSM program for new and existing AT&T customers using AT&T processes and
AT&T provided ordering systems as defined by AT&T. Supplier shall provide
Mobility Agents to perform the Ordering process defined herein, in order to
place various types of Mobility Orders to AT&T: New, Adds, Moves, Changes, or
Disconnects. For the orders assigned to the Supplier by AT&T, the Supplier will
carry out the functions listed below, managing to Completion the greatest number
of orders possible. “Completion” is defined as in the Touchpoints Requirements
shown below.
Ordering Process:

  •   Accept customer / sales requests (including, but not limited to, move
service (port-in and port-away), new service, change service, and disconnect
service) via inbound customer call or via an electronic to-do list (“Resource
Mailbox”) of order management work tasks and work items associated with order
processing

  •   Assign orders received in Resource Mailbox to individual Mobility Agents
within two (2) hours of receipt.

  •   Verify completeness of received customer information, including verifying
accuracy of promotion and related codes to effect accurate billing.

  •   Data gathering with customer, internal parties, or AT&T provided inventory
systems to obtain complete data set to place order.

  •   Issue request for services through the appropriate AT&T provided system /
process.

  •   Order tracking and order reject management.

  •   Provide regular status to customers and related AT&T internal parties
(including expected and firm due dates).

  •   Resolve any jeopardies (which is defined as any problems arising with or
from the Work)

  •   Confirm customer receipt of wireless handsets/hardware.

  •   Ensure correct billing of order.

  •   Transfer customers to appropriate AT&T centers, including but not limited
to care, maintenance, billing, and non-wireless representatives.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order No. 20070105.006.S.004
Attachment A
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 2 of 22
Subsequent to order submission, Supplier’s Mobility Order Processing
responsibilities shall include, but will not be limited to the following:

  •   Retrieve reports from AT&T systems to verify all orders placed are
correct;

  •   Review current contractual information in AT&T systems;

  •   Complete spreadsheets only when such orders are provided by the customer
on a spreadsheet;

  •   Participate in Customer requested conference calls when appropriate;

  •   Ensure that the order completes by due date;

  •   Monitor and resolve orders for jeopardy and reject status;

  •   Communicate with the customer via phone, system or email at specific
intervals within the provisioning cycle, including, but not limited to:

  •   Confirm receipt

  •   Estimated due date

  •   Firm due date

  •   Project completion

  •   Audit of orders for accurate coding in all associated and impacting AT&T
or Supplier databases,

  •   Identify all issuance errors and following up on subsequent correcting
orders to assure accurate billing,

  •   Audit order issuance and billing rejects to assure timely and accurate
billing aka reject/discord/errors management,     •   Issue orders to correct
inaccurate billing and confirming completion,     •   Confirm completion of
orders and bill post to assure timely billing

  •   Refer non-wireless order activity to appropriate AT&T ordering centers

  •   Provide outbound correspondence if necessary, to properly fulfill certain
customer requests.

In addition to the above ordering responsibilities, the following additional
tasks may be necessary for Port (in or away) orders:

  •   For Orders that experience errors due to port fallout, customer will be
notified of possible order delay due to porting. Customer will continue to be
notified until port/order completion and as necessary confirmation of turn-up by
the customer.

  •   Necessary information must be obtained to mitigate port error which may
include additional fact finding with the customer. Items including but not
limited to: password/pin; SSN; billing name and billing account number from
Other Service Provider (OSP) bill. The customer may be requested to have
number/port guard removed from their existing OSP account.

  •   Special off-line work activities may be needed in support of porting
fallout.

Supplier will comply with AT&T’s Touchpoint requirements shown below. In the
event jeopardy occurs, the Mobility Agent will troubleshoot and resolve the
issue within four (4) hours of the jeopardy occurring. “Mobility Agent” is
defined as the Supplier’s dedicated full-time equivalent employee(s) performing
services that support the AT&T’s Program.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order No. 20070105.006.S.004
Attachment A
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 3 of 22
In the event that Mobility Agent or AT&T representative identifies an issue that
warrants escalation, e.g., critical dates with regard to access delivery not met
/or/ access delivered by AT&T’s fulfillment center(s), the Mobility Agent shall
follow AT&T escalation procedures as described in Section H, Escalation Process.
Touchpoint Requirements
Touchpoint #1 (this Touchpoint only applies to orders not received directly from
a customer): Within 1/2 day of order assignment, Supplier’s Mobility Agent sends
an email and places a follow-up call to the originator of the order (AT&T sales
and/or the customer) to indicate that they have been assigned to work the order.
Touchpoint #2: (applies to all order types) Within 1/2 day of order acceptance
by provisioning from AT&T’s systems, Supplier’s Mobility Agent emails client and
order originator with details including order number, estimated order completion
date — this activity may be automated through the Ordering systems. For port
orders that experience fallout or other issues, customer will be notified of
possible delay due to porting and all issues that are contributing to the delay.
Customer will continue to be notified daily (minimum) as progress is made and
due dates are assigned. For all accounts, Customer Telecom Manager will be
notified with daily summary letter via email indicating status of all
unfulfilled orders.
Touchpoint #3: For new or add orders, Within 1/2 day of receipt of a firm order
shipment confirmation from AT&T’s system, Supplier’s Mobility Agent sends an
email and places a follow-up call to the customer advising them that their
wireless device has been shipped — this activity may be automated through the
Ordering systems; For a move, change, or disconnect order, Within 1/2 day of
receipt of firm order due date, Supplier’s Mobility Agent sends an email and
places a follow-up call to the customer advising them of the order due date.
Touchpoint # 4 — For new or add orders, One day after expected shipment receipt
date, Supplier’s Mobility Agent contacts the customer to confirm that order was
received and verifies that their service is working. For move or change orders,
within 1 day after order due date, Supplier’s Mobility Agent contacts to
customer to confirm that activity has completed and is working as ordered. If
service is not working as ordered, the Mobility Agent assists customer in
obtaining support through an appropriate Care Agent.
For tracking and SLA purposes, AT&T and Supplier will use 1 day, but it is
AT&T’s expectation and Supplier agrees to use best efforts to have its Mobility
Agents conduct Touchpoint within 1/2 day of trigger. This shall apply to all
touchpoints shown above.
Additional Responsibilities:
Supplier shall be responsible for all activities supporting the Ordering process
such as training as outlined in Section D. Training, metric support and
management, communication and compliance of process issues / changes, and
escalation/exception management.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order No. 20070105.006.S.004
Attachment A
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 4 of 22
Mobility Service Delivery Manager
In addition to Ordering responsibilities, Supplier shall provide services to
AT&T through Mobility Service Delivery Managers (“MSDM”). MSDMs responsibilities
are outlined below. Such MSDM positions shall be compensated pursuant to the
Hourly Rate shown in Section 4. PRICING SCHEDULE.
Mobility Service Delivery Managers shall perform the following functions:

  •   Provide Project Management support of Wireless Orders

  •   Use all appropriate tools/process documents to follow current processes  
      Retrieve and create projects in AT&T project management system     •  
Communicate with AT&T to receive correct information to complete project
management system

  •   Receive completion status from AT&T provided system-generated emails and
reporting tools.

  •   Retrieve/correct then validate all errors that occur during the account
set-up process.

  •   Close all tasks in AT&T provided system and update project.     •  
Validate required entries are correct in AT&T provided systems.     •   Update
project management system with order completion status.     •   Request Mobility
Agent assignment via Mobility Gatekeeper for data gathering/ordering process to
begin. The Gatekeeper position is the Supplier’s single point of contact,
responsible for receiving and distributing the work to the Mobility Agents.    
•   Close the project following Bill Preview/Review

  •   Identify the billing hierarchy structure with the customer.

  •   Gather pooling information.     •   Gather invoice locations.     •  
Gather names and ID’s of customer user groups.     •   Gather equipment
available to user groups per customer request     •   Gather customer portal
information for handoff to ordering portal team

  •   Verify gathered data is complete.

  •   Prepare account profile information for handoff to AT&T’s designated
Client Services group.     •   Work with designated AT&T group to create billing
hierarchy.

  •   Contact AT&T’s Sales Account Executive of account specific information to
inform customers to begin the ordering process.

  •   Send bulk orders on spreadsheet to the Mobility Agent Gatekeeper when
appropriate.

  •   The MSDM will preview and the first Wireless bill and then review it with
the customer.

  •   Validate all wireless bill components are correct per customer request.  
  •   Validate that Pricing for each of the bill components requested by the
customer is accurate.     •   Contact the AT&T’s billing representative (billing
architect) and/or customer for clarification of bill components as necessary.  
  •   Notify the Mobility Agent and/or AT&T’s designated client service group of
bill preview result.     •   Review the wireless bill with the customer and
ensure their satisfaction with the billing.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order No. 20070105.006.S.004
Attachment A
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 5 of 22

  •   Note bill preview/review as complete for the Wireless portion in project
management system.

AT&T Mobile SolutionsSM Customer Care Services
Supplier shall provide services to AT&T for AT&T Mobile SolutionsSM Customer
Care.
Supplier shall perform Customer Care services associated with wireless services
for new and existing AT&T business customers, using AT&T processes and systems
as defined by AT&T. Supplier shall perform the wireless Customer Care, which is
defined as Supplier accepting and resolving customer inquiries regarding Tier I
Maintenance, Tier I Billing, and Basic Wireless Usage as outlined and defined
below:
Supplier shall perform the following Customer Care functions:

  •   Provide high-quality service to customers by meeting and/or exceeding
DMOQ’s;

  •   Document process requirements and log in appropriate data bases and
systems;

  •   Refer ordering activity to Mobility Agent and monitor them through on-line
and manual systems;

  •   Review all methods and procedures provided by AT&T, etc. on a daily basis
for updates;

  •   Handle each customer inquiry by greeting customer properly, establishing
rapport, conducting appropriate fact finding, providing accurate and complete
information, displaying professionalism, resolving inquiries and meeting all
commitments, following established call flows deemed appropriate and defined by
AT&T;

  •   Tracking and reporting activities, errors and progress on a regular basis;

  •   Take action by transferring proper escalations when necessary in
accordance with Section H, Escalation Process

  •   Supplier’s Mobility Agents shall possess the following competencies:

  •   Professionalism     •   Courteousness     •   Excellent customer service
skills     •   Accuracy and completeness     •   Administrative     •  
Internet/browser/email knowledge     •   PC/application experience     •  
Customer facing skills     •   Help desk     •   Intermediate database use     •
  Technical skills for data connectivity

  •   Provide outbound correspondence, if necessary, to properly fulfill certain
customer requests;

  •   Attempt to complete customer requests and inquiries with the customer on
line.

  •   Complete all callbacks in accordance with the following:

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order No. 20070105.006.S.004
Attachment A
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 6 of 22

  a.   Any customer request or inquiry must be completed as defined by AT&T

  b.   Outbound calling may result as part of resolving a billing inquiry or
customer verification of a customer’s account.

  •   Transfer calls or redirect customer to the appropriate AT&T designated
contact(s) or third party vendor(s), should inquiries be made about services or
products outside the scope of customer care activities for which the Mobility
Agent has been trained. AT&T will provide Supplier with information necessary
for Mobility Agents to fulfill this task.

1.   Customer Account Maintenance (Tier I)

Supplier shall perform and manage the following maintenance activities for
AT&T’s business wireless customers:

  •   Customer call receipt, triage as directed by AT&T desk level procedures

  •   Create trouble tickets in AT&T’s system and provide relevant status;
update trouble ticket log

  •   Disposition call as directed by AT&T

  •   Troubleshooting which may include:

  •   Verify service order status / line features provisioned in all applicable
systems     •   Verify equipment is activated / programmed     •   Check for
recent activation activity     •   Power cycle checklist     •   Verify coverage
area     •   Basic test call / trouble validation     •   Error message
screening     •   Service activation when necessary     •   Referral to AT&T
Tier II maintenance per AT&T’s guidelines

  •   Transfer misdirected calls to appropriate party, which includes but is not
limited to other AT&T contacts.

  •   Apply outage adjustments

  •   If necessary, referral to Mobility Agent for necessary order activity, if
ordering activity is being performed by a different Mobility Agent

2.   Billing

Supplier shall perform and manage the following billing activities for AT&T’s
business wireless customers:

  •   Customer call receipt

  •   Access Wireless billing and inventory systems to research and answer basic
billing inquiries including, but not limited to, inquiries regarding charges and
balance.

  •   Research and resolve disputes and issue corrective action/credits per AT&T
guidelines.

  •   If necessary, referral to Mobility Agent for necessary order activity to
correct billing errors, if ordering activity is being performed by a different
Mobility Agent

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order No. 20070105.006.S.004
Attachment A
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 7 of 22

3.   Basic Wireless Usage

Supplier shall accept calls regarding basic inquiries regarding, but not limited
to, customer education on AT&T Wireless services and processes, wireless
handset/hardware usage and features, wireless services features and
functionality, and data functionality.
Supplier Roles and Responsibilities — applies to both Order Processing and
Customer Care
Supplier’s Mobility Agents shall provide customer satisfaction for their
handling of customers from start to resolution, which includes the following:

  •   Supplier shall perform all necessary after call support (e.g. an offline
customer commitment generated when a customer calls and makes a request for an
order (e.g. a change in services), adjustment, re-rate, an error correction, or
any other activity that cannot be completed during the immediate customer
contact), which shall include performing all follow-up work, needed to update
accounts.     •   Adhere to AT&T’s documented call quality guidelines as
provided by AT&T.     •   Review, implement and comply with AT&T advisories and
process changes as provided by AT&T.     •   Adhere to documented processes
provided by AT&T to track and report work activities and progress.

Supplier shall provide Area Manager/Supervisor(s) who shall be responsible for
Mobility Agent performance, which includes the following:

  •   Provide leadership and supervision to Mobility Agents.

  •   Conduct monthly development sessions with each Mobility Agent to discuss
performance.     •   Manage adherence to AT&T’s documented call quality
guidelines set forth in this Order and in Section G, DMOQs.     •   Review,
implement and comply with AT&T’s documented processes to track and report work
activities and progress as described in Section S, Reports / Status
Requirements.     •   Provide on-going quality improvement, which includes, but
is not limited to, Mobility Agent performance, reporting, Supplier’s work
processes, customer care functions, and escalation management. Supplier shall
communicate to AT&T on a quarterly basis, all quality initiatives that Supplier
implemented.

Supplier shall provide a dedicated Program Manager position, which is
responsible for, but not limited to, the following:

  •   Act as primary interface between AT&T and Supplier’s personnel assigned to
the Program.     •   Oversee personnel assigned to the Program, including
performance, process adherence, communication, and reporting functions.     •  
Review, implement and/or comply with AT&T’s documented processes.     •   Adhere
to AT&T’s call quality guidelines and provide team coaching as appropriate

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order No. 20070105.006.S.004
Attachment A
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 8 of 22

  •   Provide on-going quality improvement, and communicate all quality
initiatives implemented on a quarterly basis to AT&T.

  •   Ensure each employee receives training as defined in Section D, Training.

  •   Escalation Resolution as defined in Section H, Escalation Process

Supplier shall provide a Mobility Gatekeeping function for monitoring the
Ordering Resource Mailbox or other AT&T worklist for new orders, assign the
orders to a Mobility Agent, and maintain a database of such assignments.

B.   Hours/Days of Operation

Supplier shall provide Mobility Ordering, and Mobility Service Delivery
services:
Monday through Friday, from 8:00 AM Eastern Time until 8:00 PM Eastern Time
Supplier shall provide Mobility Customer Care services (Tier I) on a 7 x 24 x
365 basis
In addition, services authorized by AT&T in writing shall be provided, as
determined by AT&T, outside normal business hours to complete special projects
where appropriate. Supplier shall provide, at no additional charge to AT&T,
pagers to all Suppliers supervisory positions for after-hours contact.

C.   Volume and Forecasting Process

Supplier will provide the necessary staffing to process Mobility Ordering and
Customer Care support as defined by AT&T. AT&T will regularly prepare, with
assistance from the Supplier, a ninety (90) day Full Time Equivalent (“FTE”)
forward looking volume forecast, which will include the projected volumes of
Wireless orders and Customer Care calls (“Volume Forecast”). The FTE Volume
Forecast will be provided thirty (30) days in advance of the start of the
applicable months. Supplier shall use this forecast to prepare staffing
requirements for the upcoming month and shall provide sufficient staff to meet
such volume forecasts.
AT&T estimate Volume Forecast, based on an expected average of 90 new business
accounts per month is as follows:

  •   Order Processing Estimated Monthly Volume — An average of [*] orders per
month (As defined in Section 4. PRICING SCHEDULE)

  •   Customer Care Estimated Monthly Volume - An average of [*] customer care
calls per month

AT&T may need to adjust (i.e. lower or raise) the 30 day FTE Volume Forecast
after it has been issued (“Revised FTE Volume Forecast”). In such case, Supplier
agrees to work with AT&T in making reasonable adjustments, and any compensation
will be calculated against the adjusted Revised FTE Volume Forecast. Supplier
shall adhere to any Revised FTE Volume Forecasts that are mutually agreed upon
by AT&T and Supplier prior to the beginning of the applicable month. If AT&T
fails to submit to Supplier a Volume FTE Forecast as required herein, Supplier
will use the most recent Volume Forecast.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order No. 20070105.006.S.004
Attachment A
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 9 of 22
SUPPLIER AGREES THAT ANY FORECASTS FURNISHED BY AT&T SHALL NOT CONSTITUTE
COMMITMENTS

D.   Training

AT&T will provide various training programs for the Program. If AT&T has an
existing training program relating to particular work at the time of execution
of this Agreement, AT&T may provide such training program to Supplier, at AT&T’s
sole discretion, to allow Supplier to train its employees. If additional
training programs are necessary to train individuals to provide the Program,
Supplier and AT&T will jointly develop such training programs; such training
programs shall become the sole property of AT&T.
Supplier shall provide, at Supplier’s facilities, a training and education staff
for all new hire and supplemental training for all Mobility Agents, as part of
the Program requirements. Supplier warrants that this training and education
staff will have extensive knowledge of wireless communication and skill
requirements mentioned herein. Supplier shall provide a quality training program
that ensures proficiency in both basic wireless communications and customer care
soft skills. Supplier agrees that Agents shall receive, at a minimum, the
following training:

  •   Basic wireless communications: Minimum curriculum requirements necessary
to provide new associates with a basic knowledge of wireless communications.

  •   Computer literacy (including email, Excel, Word, PowerPoint, Access
Database)

  •   Customer care skills (e.g., handling difficult customers, customer
dissatisfactions, objections, etc.)

  •   Ordering functions (data gathering, order management, order validation,
escalation / expedite activity, etc.)

  •   Product / services knowledge (The applications, components, etc. of
wireless services and understanding of how the services work and the various
components.)

  •   AT&T Systems (functionality and compliance) including, but not limited to
the systems listed in Section E, Systems and Telephony

Training class size shall be no greater than 20 Agents without AT&T’s written
approval.
As new AT&T processes are developed, which may require additional training
approved by AT&T, such training and shall be reimbursed pursuant to the Training
rate shown in the PRICING SCHEDULE.
Supplier agrees to create and maintain an Agent Support Process to manage all
Supplier processes and ongoing training issues. Agent Support Process is defined
as follows: Such Agent Support shall be staffed with Supplier personnel trained
and qualified as the Supplier’s Subject Matter Expert (“SME”) and manage all
Supplier process and training matters. AT&T and Supplier shall mutually agree to
Supplier SME’s training and qualification. Such Agent Support process developed
by Supplier shall be the first choice of information and escalations. As a last
resort, AT&T may provide, if deemed necessary by AT&T, advice and guidance to
Supplier SME for knowledge of products and services, processes, and general
information. AT&T personnel should be enlisted for assistance only after
Supplier has exhausted all internal resources.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order No. 20070105.006.S.004
Attachment A
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 10 of 22
Supplier shall staff Training Manager(s) responsible for:

  •   Developing with AT&T and communicating to Supplier Agents any new
processes and/or changes to existing processes

  •   Training

  •   Documentation assistance

  •   Tier I Support

Training Managers must continue to manage active orders and/or call volume to
ensure sustainable knowledge levels. Additional Training Managers can be
provided based on mutual agreement between AT&T and Supplier.

E.   Systems and Telephony

Supplier shall provide, at its sole cost and expense, all systems and telephony
equipment necessary to support the work performed. This should include, but is
not limited to:

  •   PBX equipment

  •   Data connectivity

  •   Work stations for remote access to AT&T systems.

  •   Sufficient equipment to handle the volumes of calls as anticipated in this
Order.     •   Sufficient support and management administration to assure the
continued operation of, and maintenance of all equipment and telecommunications
facilities.

Supplier shall provide all facilities necessary to access AT&T’s systems and
manage the volume of calls as AT&T deems appropriate. AT&T may provide to
Supplier secure access procedures for accessing the appropriate ordering and
tracking systems along with the required operating system requirements, which
Supplier agrees to follow. Additionally, AT&T will at its sole discretion
attempt to provide sufficient access (modem pools, etc.) to support remote
access to systems via Supplier provided workstations. System access shall be
determined by AT&T at its sole discretion and may include, but not be limited
to, the following:

      System   System Name
AOTS
  AT&T One Ticketing System
ASOC
  Automated Service Order Configurator
Care Billing System
   
CARD
  Cingular Administration of Remote Devices
Catalyst
   
Clarify Contact Manager
   
Compass
   
Cosmo
   
CSP/MyCSP
  Customer Service Portal
DCP
  Data Configuration Portal
DDTS
  Dispute Desk Tracking System
DocViewer
   
DTS
  Dispute Tracking System
ECPV
  Enterprise Contract and Profile Management
EFMS PM
  End to End Flowthrough Management System -Project Manager
EM Lite
  Electronic Maintenance

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order No. 20070105.006.S.004
Attachment A
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 11 of 22

      System   System Name
END
  Event Notification Dashboard
MMA.com
  Manage My Account.com
MTI
  Map Tool Network Integration
NBI
  National Billing Instance
NPAC Database
  Number Portability Administrative Center Database
Order Manager
   
OLAM
  Online Account Maintenance
OTIVA
   
Reporting Tool
   
Phoenix
   
PLS
  Private Label Service
Premier
   
RDS Ordering Tool
  Required Data Set
Script Manager
   
Snooper / Websnooper
   
Storefront Ordering Tool
   
Telegence
   
WIMO.com
  Where Is My Order.com

In addition to the above AT&T provided systems, Supplier shall equip each
workstation with Microsoft Office.
AT&T’s failure to provide system access will not constitute a breach of contract
by AT&T nor shall such failure relieve Supplier of its obligations to timely
perform Work, unless performance is rendered impossible because of such failure.
Unless otherwise required by law, Supplier Agents, when interfacing
electronically with AT&T customers, shall use a AT&T email address provided by
AT&T for the purpose of identifying that the Agent is providing services on
behalf of AT&T.

F.   Change Management

In addition to and not as a replacement to the CHANGES clause of the Agreement,
AT&T may, on a timely basis, provide Supplier with periodic information that
Supplier agrees to distribute to all its Representatives. Supplier shall have a
resource in place to support the level of change required within this
environment. Supplier shall be responsible for distributing this information via
appropriate methods to its Representatives, trainers and lead Representatives so
that change can be supported in a timely manner, at no cost to AT&T.

  •   Supplier will not make any changes to AT&T policies and procedures without
prior written approval of AT&T’s Technical Representative.

  •   An AT&T Technical Representative will be assigned and will act as liaison
between Supplier and AT&T.

  •   Supplier shall work with AT&T’s designated Program Manager.

  •   Change requests for systems, processes and other program requirements will
be submitted in writing by the party requesting such change to the other party
pursuant to the CHANGES clauses herein.

  •   Supplier will provide dedicated contract management and project interface
at no additional cost to AT&T.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order No. 20070105.006.S.004
Attachment A
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 12 of 22

G.   Direct Measures of Quality (DMOQ)

Supplier shall comply with the DMOQs set forth by AT&T, which shall be measured
monthly, based on current months performance. Performance categories are as
follows:

  •   High-level end-to-end voice ordering and provisioning process

  •   Task specific ordering work required — system order tracking

  •   Basic jeopardy troubleshooting/resolution and escalation procedures

  •   System access and navigation procedures

Supplier shall comply with the established DMOQs, unless otherwise approved in
writing by AT&T. AT&T reserves the right to modify stated categories and/or
DMOQs due to needs of the business and will do so in writing with sufficient
notification and Contactor agrees to comply with such modifications.
Required DMOQs include, but are not limited to, the following:
General Call Center DMOQs. These DMOQs are tracked daily and will be measured
monthly for all activity performed.

              DMOQ   Definition   Objective   Weight
1. Average Handle Time (AHT)
  Average talk time
plus average hold
time after reaching
Agent plus after
call work time   £ [*] minutes   [*]%
2. % Calls Abandoned
  A call is considered abandoned if it disconnects from the Automatic Call
Distributor (ACD) system prior to being answered   £5% or less if required by
law of all incoming calls per month    
3. Average Speed of Answer (ASA)
  The amount of time a caller waits in a queue before connecting to an Agent,
measured against all incoming calls associated with Program.   £ [*] seconds per
month   [*]%
4. Customer Satisfaction
  % of highly satisfied customer experiences as measured by customer surveys   >
[*]%   [*]%
5. Quality Analysis Average
  Average score of all calls reviewed by Peak QA Process ³ 3.   [*]% of Peak
Review Scores Average ³ 3   [*]%
6. Quality Analysis Scoring
  % of calls reviewed achieving a Peak QA Process Score ³ 4  
• Peak Review Scores of [*]% ³ 4 for months 1 — 2
• Peak Review Scores of [*]% ³ 4 for months 3 — 4
• Peak Review Scores of [*]% ³ 4 for months 5 — 6
• Peak Review Scores of [*]% ³ 4 for months 6+
  [*]%

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order No. 20070105.006.S.004
Attachment A
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 13 of 22
Wireless Ordering. These DMOQs are tracked daily and will be measured monthly
for all activity performed in that month.

              DMOQ   Definition   Objective   Weight
1. Cycle Time
  Average number of days from Agent order receipt to order completion; cycle
time is defined as: from receipt of initial order to when product is shipped   ³
[*]% at £ [*] business days
(monthly average)   [*]%
2. Order Quality
(Phase II)
  Number of orders that do not successfully complete the ordering process due to
Agent error divided by the total number of orders issued per month (reference —
Lost Luggage report)   £ [*]%   [*]%
3. Order Backlog
  Number of orders received by the Gatekeeper not issued within 1 business day
divided by number of orders received per month.   £ [*]%   [*]%
4. Disconnect in Error
  Occurrences per month. Any occurrence where a customer is out of service
(access related) where customer believes it should not be out of service and
Agent activity is the apparent root cause   £ [*] MDN per month   [*]%
5. Cancellation Rate
  Number of cancelled orders attributed to agent error in a month divided by
total number of orders   £ [*]%   [*]%

Wireless Customer Care These DMOQs are tracked daily and will be measured
monthly for all activity performed in that month.
Tier I Service Assurance

              DMOQ   Definition   Objective   Weight
1. Time to Repair
  The average of each measured ticket interval duration from initial ticket
create to the clear time   ³ [*]% within 4 hours
³ [*]% within 24 hours   [*]%
2. Mean Time to Repair
  The mean of each measured ticket interval duration from initial ticket create
to the clear time   £ [*] hours   [*]%
3. Ticket Closure
  The number of hours between ticket cleared in AOTS and ticket closed in AOTS
(excludes mini-tickets)   ³ [*]% within 24 hours   [*]%

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order No. 20070105.006.S.004
Attachment A
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 14 of 22
MSDM. These DMOQs are tracked daily and will be measured monthly for all
activity performed in that month.

                  DMOQ   Definition   Objective   Weight
1. Account Profile Cycle Time (Phase II)
  The average number of days between Sales Order Receipt (SOR) accept and
Account Profile Complete   ³[*]% complete within 20 business days for custom
accounts /or/ 15 business days for standard accounts     40 %
2. Lifecycle Profile Cycle Time
(Phase II)
  The average number of days between Sales Order Receipt (SOR) accept and
Project Complete   ³[*]% complete within 5 business days     40 %
3. First Bill Preview / Review Completion (Phase II)
  First Bill Preview complete within 5 days from first complete invoice
rendered. A Complete Invoice is defined as one where equipment and usage are
present.   ³[*]%     10 %
4. First Bill Preview / Review Accuracy Rate (Phase II)
  Percent of 100% accurate bills divided by total number of First Bill Previews
completed   ³80%     10 %

SLA credits shall not apply to the following two (2) DMOQs, however this shall
not relieve Supplier of any of its performance obligations (e.g. meeting the
DMOQs etc.).

              DMOQ   Definition   Objective   Weight
1. Ordering Productivity ATT calculates today
  Total number of orders completed per Mobility Ordering Agent per week—tally
against all agents.   ³[*] orders per agent per week   N/A
2. EFMS Compliance
  Total number of EFMS events completed on time divided by the total number of
available EFMS events.   ³[*]% of all available EFMS events   N/A

Call handling guidelines will be provided and covered in initial training.
Supplier agrees to provide to AT&T, access to Supplier’s call monitoring
system(s) so that Agents may be monitored by the AT&T quality analysis group on
a random basis.
Based on reports provided by AT&T at its sole discretion, which may include
available raw data, Supplier shall use such reports and/or data in combination
with its own tracking resources to compute the calculations of AT&T designated
metrics.
Supplier shall actively participate, at no cost to AT&T, in any DMOQ improvement
initiatives as set forth by AT&T and agrees to furnish supplemental
documentation upon request.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order No. 20070105.006.S.004
Attachment A
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 15 of 22
Supplier shall maintain Individual Performance records for each Agent, based on
the measured DMOQs. These records shall be compiled on a monthly basis and
maintained for the life of the Agreement. Supplier shall promptly provide this
detail to AT&T upon request.
Supplier shall staff one (1) designated Reports Analyst responsible for
communicating, analyzing, and reporting on aforementioned metrics. Additional
designated Reports Analysts can be provided based on mutual agreement between
AT&T and Supplier.
In the event that one or more DMOQs listed herein are not met for the calendar
month, Supplier shall, if requested by AT&T, develop an action plan to correct
the deficient area(s), and shall submit in writing for AT&T’s approval, such
action plan within five (5) business days after the deficiency is identified. If
such action plan is approved in by AT&T in writing, Supplier shall implement
such action plan within ten (10) business days after approval.
In the event that the first action plan is not approved by AT&T, AT&T may
request Supplier to revise such action plan and submit to AT&T in writing that
action plan within ten (10) business days after the deficiency is identified. If
such action plan is approved by AT&T in writing, Supplier shall implement the
revised action plan within ten (10) business days after approval.
In the event that the revised action plan is not approved by AT&T, AT&T may
request Supplier again to revise such action plan and submit to AT&T in writing
that action plan within ten (10) business days after the deficiency is
identified. If such revised action plan is approved by AT&T in writing, Supplier
shall implement such revised action plan within ten (10) business days after
approval. If the revised action plan still does not meet AT&T’s satisfaction,
this failure by Supplier shall be considered a material breach. In addition, if
Supplier fails to correct the deficiencies in any approved action plan it shall
be deemed a material breach of this statement of work.
Nothing herein shall limit AT&T’s right to terminate this agreement pursuant to
the General Agreement.
Service Level Credits
Should Supplier fail to meet the above DMOQs, identified herein, AT&T may be
entitled to receive Service Level Credits.
AT&T shall not provide any bonus for exceeding DMOQs associated with this Order.
Supplier shall improve DMOQ attainment over time, and the DMOQ’s may be modified
upon mutual agreement between AT&T and Supplier.
If any DMOQ is non-compliant for a period of one (1) calendar month as defined
by detailed reports or other reasonable means, Supplier shall provide AT&T with
a written explanation within five (5) business days of receipt of AT&T
notification regarding the missed DMOQ. If such explanation is acceptable to
AT&T, AT&T in its sole discretion may decide that discounts detailed below shall
not be applied.
Service Level Credit Percentages
Except in the circumstance that AT&T has agreed to waive the Service Level
Credits or that the total volumes for the month in question exceed 120% of the
agreed forecast, the following Service Level Credits shall apply:
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order No. 20070105.006.S.004
Attachment A
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 16 of 22
Initial Failure to Attain DMOQs:
In the event a DMOQ is missed for the first time, discounts shall be assessed
against the invoice at the rate of [*] ([*]%) per DMOQ missed calculated against
the Weight % of the missed metric.
Example: In the month of May, Supplier failed to meet the DMOQ for Customer Care
“Average Speed of Answer”; therefore, AT&T shall be entitled to the following
credit.

                      DMOQ   Metric Achieved   Weight   Monthly Invoice  
Discount
Average Speed of Answer
  [*] seconds/month   [*]%   $ [*]     $[*] x [*] x 1.0% = $[*]

                   

Subsequent DMOQ failure
If the same DMOQ is missed in a second or more or subsequent time during
consecutive any months, discounts shall be assessed to the invoice at the rate
of [*] ( [*] %) of the weight for that missed DMOQ for the impacted month.
Payment of Service Level Credits
Unless AT&T has expressly agreed in writing to waive the Service Level Credits,
the discounts detailed above shall be calculated based on the applicable month
in which Supplier failed to meet DMOQ’s. Discounts shall be issued by Supplier
as an invoice credit memo the following month in which the discount applies. If
no further payment invoice is applicable, Supplier shall issue a refund to AT&T
via a check within thirty (30) days.

H.   Escalation Process

Ordering:
Supplier is wholly responsible for all escalations (defined as any provisioning
activity requested in an accelerated timeframe or orders at risk of not being
shipped in tolerance and/or requiring the intervention of Executive Management)
resulting from orders submitted by Supplier Mobility Order Agents and must
follow AT&T’s Escalation and Exception Process as provided by AT&T.
AT&T Mobility management and/or escalation management personnel may be enlisted
for assistance only after Supplier has exhausted all internal resources. Any
changes by AT&T to the process will be communicated to Supplier via email
notification and/or alerts posted on the AT&T’s websites and become Supplier’s
responsibility to ensure communication, training, and compliance by all Program
personnel.
Supplier’s Program Manager will be responsible for ensuring compliance of the
Escalation Process and assisting Supplier’s Agents in this effort.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order No. 20070105.006.S.004
Attachment A
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 17 of 22
Service Assurance:
Supplier is wholly responsible for all escalations on trouble tickets where Mean
Time to Repair (“MTTR”) exceeds DMOQ objectives, or when customer impact is
deemed critical. AT&T shall provide Escalation Process to Supplier.
AT&T Mobility management and/or escalation management personnel may be enlisted
for assistance only after Supplier has exhausted all internal resources. Any
changes by AT&T to the process will be communicated to Supplier via email
notification and/or an alert posted on the AT&T’s website(s) and becomes
Supplier’s responsibility to ensure communication, training, and compliance by
all Program personnel.
Supplier shall provide [*] Dedicated Escalation Manager responsible for ensuring
compliance of the Process and assisting Agents in this effort. Supplier agrees
to add additional Dedicated Escalation Managers upon AT&T’s written request.
Escalation Manager must be experienced in escalation management and/or possess
demonstrated knowledge of Mobility Solutions product. AT&T Operations Leadership
has the option of final approval of candidates for Escalation Manager position.
Escalation Manager (or empowered back-up) shall be on call 7x24x365 with cell
phone coverage. Such empowered backup shall be identified in writing to AT&T
Operations Leadership.

I.   Holidays

Supplier shall not perform nor invoice for Ordering work on the following US
holidays unless requested by AT&T in advance, in writing:
New Year’s Day
Memorial Day
Independence Day
Labor Day
Thanksgiving Day
Christmas Day
Section I, Holidays, does not apply to Customer Care Services, per Section B,
Hours of Operation, Care functions operate on a 7 x 24 x 365 basis.

J.   Staffing

Supplier shall provide sufficient dedicated resources equivalent in knowledge
and skill sets as they pertain to Mobility Agent positions based on the
forecasting requirements shown in Section C “Volume and Forecasting”.
In addition, Supplier shall provide supervisory support and project management
expertise, which shall be at Supplier’s sole cost and expense. Supplier’s
personnel shall not work on any other AT&T programs without prior notification
and AT&T’s consent. In no event, shall such personnel work on any non-AT&T
program.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order No. 20070105.006.S.004
Attachment A
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 18 of 22
Dedicated Universal Agent Area Manager/Supervisor will be staffed at a ratio of
[*] per [*] agents. There will be a minimum of [*] Area Managers/Supervisor
staffed during the 8am EST to 8pm EST hours. Dedicated MSDM Area
Managers/Supervisors will be staffed at a ratio of [*] per [*] MSDMs, provided
such Area Managers are performing to AT&T satisfaction.
If for any reason whatsoever Supplier’s staffing falls below the resources
required to support the forecasted volumes provided by AT&T, Supplier shall not
be excused from meeting or exceeding the DMOQs in this Order. In the event of
such staffing failure, Supplier shall immediately take all steps to mitigate its
failure, and shall, at its sole cost and expense: hire and train additional
staff and/or authorize overtime to meet or exceed the DMOQs until the required
resource levels are met. The provisions of this paragraph are in addition to and
not in limitation of all other rights and remedies AT&T may have as a result of
Supplier’s failure to provide such resources.
Staffing Control
AT&T may request in writing immediate removal and replacement of any Agents(s)
or other employee(s) of Supplier (e.g., trainers, supervisors, managers, etc.)
for performance reasons at any time. Supplier shall, at Supplier’s sole expense,
remove and replace such Agent(s) or employee(s). Supplier shall not reassign
such Agent(s) or employee(s) to any other AT&T Program(s). Likewise, an employee
who was removed from another AT&T Program for performance reasons may not be
reassigned to this Order.
AT&T may request removal of employees working under this Order based on
performance issues, which may include, but are not limited to:

•   Not meeting agreed upon DMOQs including Touchpoints.   •   Providing the
customer with information that misrepresents or misleads the customer about
features and/or benefits of the program being marketed. This may include, but is
not limited to information about rates, reoccurring charges/plan fees, intervals
for installation, etc.   •   Providing other AT&T employees (e.g., Sales,
Provisioning) with information that misrepresents or misleads them about the
status of an order.   •   Failure to provide timely and/or accurate status of an
order to a customer or other AT&T employee.   •   Use of inappropriate language
or acting in a discourteous manner (including racial slurs, sexual comments,
profanity, etc.)   •   Acting in a rude manner or using an inappropriate tone
(e.g., yelling or repeatedly interrupting a customer or AT&T employee)

Supplier shall comply with such request and ensure timely transition of all
pending work to another representative.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order No. 20070105.006.S.004
Attachment A
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 19 of 22

K.   Security

Supplier shall abide by and assure full compliance with the contractual
requirements concerning AT&T’s proprietary information (including but not
limited to CPNI (“Customer Proprietary Network Information”) and ensure that
their employees operate with the highest standard of business ethics.
Additionally, Supplier will manage an inventory of all System IDs issued to
Supplier employees, assuring the deletion of said System IDs when Supplier
employee resigns, transfers to a non-AT&T program, or transfers to other AT&T
business units other than Service Provider.

L.   Orderly Transition

In the event of expiration or termination of this Order, in whole or in part,
wherein all or some portion of the Work will be either discontinued, performed
by AT&T itself, or performed elsewhere for AT&T, Supplier agrees to provide to
the extent requested by AT&T in writing its full cooperation in the orderly
transition of the Work to AT&T or elsewhere, or its discontinuance. Such orderly
transition may include but not necessarily be limited to: (1) Completing any
open orders (2) packing and preparing for shipment any materials or other
inventory to be transferred, (3) provision of reports, training manuals, files,
and similar media necessary for continuation of the Work transferred, and
(4) continuation of Work at reducing levels if necessary during the transition
period and at reduced levels if Work is transferred in part. AT&T will only pay
compensation for Work activities, which have been specifically authorized and
directed by AT&T in writing pursuant to this clause, and such payment, if any,
will be at the rates set forth in Section 4. PRICING SCHEDULE. In no event shall
Supplier discontinue performing services or reduce, increase or vary, the
associated staffing without AT&T’s expressed written consent.

M.   Workforce Management Plan

Supplier shall provide AT&T with a minimum thirty-day (30) notice of any planned
changes (not including resignations) to Area, Program, District and Division
Manager position staffing. Whenever an individual in one of these positions is
replaced, Supplier shall provide AT&T with a documented candidate selection and
transition process, along with a description of the proposed candidate’s skills
and experience.

N.   Post Outage Review and Root Cause Analysis

In the event any telecommunications services or processes are not operating
properly, Supplier shall take immediate and appropriate action in accordance
with Supplier’s business continuity plan to rectify the malfunction and shall
immediately notify AT&T Representative within [*] hour of the service-affecting
situation and of remedial action taken.
Supplier shall provide root cause analysis and/or post outage review to AT&T
within [*] hours after an outage or by close of business Monday if the trouble
occurs on Friday after an outage, including the testing of all failed
components, analysis of failures, identification of chronic and systemic
problems, implementation of fixes and monthly reporting on component failures
and actions taken. Results of the root cause analysis shall be provided to AT&T
in writing in a format mutually agreed to by the parties. The post outage review
shall cover the details of the incident and the actions taken for resolution and
prevention.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order No. 20070105.006.S.004
Attachment A
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 20 of 22

O.   Network Security Requirements

AT&T is currently reviewing its Network Security policies and procedures. The
outcome of this review may require AT&T to implement additional security
requirements above and beyond the Data Connectivity Agreement (“DCA”) associated
with this Agreement. AT&T may require Supplier’s employees to obtain security
clearances in order to access and use AT&T systems. If AT&T implements
additional security requirements, both parties shall cooperate and mutually
agree on implementation of such security requirements.

P.   Productivity Improvement / Cost Reduction

During the term of this Order, AT&T and Supplier shall work together to reduce
total time and work time per customer order and improve all tasks associated
with this Program recognizing that quality must not be impaired.
Supplier agrees to identify productivity improvements to drive cost reductions
and headcount reductions associated with Supplier’s billable rates. AT&T’s
Program Representative has sole discretion to review and approve any headcount
reduction, productivity improvement and/or cost reduction initiative identified
by Supplier. If such headcount reduction, productivity improvement and/or cost
reduction initiative is approved by AT&T, Supplier shall implement such
initiative and once the cost savings have begun to be realized, all applicable
cost reductions shall immediately be applied to all charges by Supplier invoiced
to AT&T, per the applicable rates listed in Section 4. PRICING SCHEDULE and any
gain sharing initiatives that have been mutually agreed upon. If any substantial
expense or capital investment is required by Supplier to implement an approved
productivity improvement or cost reduction initiative, AT&T and Supplier will
mutually agree to any such investment arrangement.
Within forty-five (45) days of the signing of this Agreement, Supplier and AT&T
will work to identify and quantify productivity improvement opportunities for
cost reductions referenced above. AT&T and Supplier have agreed to evaluate gain
sharing opportunities on a case-by-case basis. If both parties mutually agree to
a specific gain sharing initiative, the associated agreement shall specify how
the realized cost savings will be applied.

Q.   General Items

•   Unless otherwise required by law, Supplier Agents, when interfacing with
AT&T customers and specifically questioned regarding their employment, Agent
shall use a script provided by AT&T for the purpose of answering that the Agent
is providing services on behalf of AT&T.   •   Any Supplier employee related to
this ABS (AT&T Global Business Services) project, either by function or by
title, shall not enter into business agreements, nor act as agent for, any AT&T
Competitor in a facility dedicated to this Program.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order No. 20070105.006.S.004
Attachment A
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 21 of 22

R.   Quality Monitoring

Subject to applicable laws and Supplier’s systems availability, Supplier shall
provide AT&T with a means to remotely monitor calls handled at Supplier’s
facilities for quality assurance purposes without the intervention of Supplier’s
personnel (e.g. direct trunk access to dialer or automatic call distributor).
Supplier shall monitor [*] customer contacts per Agent, and perform [*] off-line
quality checks on the MSDM’s work per month for quality assurance and provide
results to AT&T in a Monthly Service Observation Report.
Supplier shall staff Quality Assurance Analyst(s) for every [*] agents
responsible for communicating, analyzing, and reporting agent Quality scoring
and issues. Additional Quality Assurance Analysts can be provided based on
mutual agreement between AT&T and Supplier.

S.   Reports/Status Requirements

AT&T will provide Supplier, at AT&T’s sole discretion, timely access to the data
necessary to generate the required daily, weekly, and monthly reports set forth
below which shall be provided by Supplier.
AT&T and Supplier shall agree on report formats upon prior to any potential
contract award. Any additional requested reports beyond those defined below will
be assessed by Supplier on a case by case basis to determine if any associated
development costs are required. If so, Supplier will communicate such costs to
AT&T and await approval in writing prior to initiating any development
activities.
1. Supplier shall provide periodic reports as required by AT&T. Such reports
shall include, but may not be limited to:
A.) Reports Required for Order Processing — these are in addition to the reports
shown in 1. C.) below:

  a)   Daily incoming ordering log including, but not limited to, the following
information on an order by order basis: date order received, customer name, date
assigned and assigned to, date entered into ordering system (s), order number,
expected completion date, actual completion date, orders held, orders rejected
back to AT&T’s sales/originator, orders in backlog, Touchpoints missed by
individual Touchpoint, past due, completed past due.     b)   Daily on-time
performance reports     c)   Stewardship look ahead reports including on time
performance, cycle times, backlog, and other business metrics     d)   Supplier
will utilize and leverage tools on a daily basis as to minimize aging of orders
and provide AT&T a weekly aging readout as to statistics and backup order
detail. Supplier will also develop, implement and leverage other tools and
stewardship and look-ahead reports as mutually agreed upon by the parties.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 



--------------------------------------------------------------------------------



 



Order No. 20070105.006.S.004
Attachment A
AT&T Mobile SolutionsSM Order Processing & Customer Care Services
Page 22 of 22
B.) Reports required for Customer Care — these are in addition to the reports
shown in 1. C.) below:

  e)   Daily trouble ticket logs     f)   Call Comparison report: compares
forecasted to actual call volume and answer performance.

C.) Reports required for both Order Processing and Customer Care — these are in
addition to the reports shown in 1. A.) and 1. B.) above.

  g)   Deliver weekly/monthly score card results to AT&T with root cause
analysis of metrics as requested by AT&T.     h)   Headcount listing,
organizational charts and escalation contact lists.     i)   Daily, weekly, and
monthly Switch reports: data taken directly from Supplier’s switch which
reflects actual number of calls offered, handled, AHT, hold time, % occupancy,
ASA, etc.     j)   Call Comparison report: compares forecasted to actual call
volume and answer performance.     k)   Others as deemed necessary by AT&T.

2.   Supplier shall pro-actively manage its resources down to the individual
level in a format satisfactory to AT&T. AT&T may request agent level reporting
on an as-needed basis.   3.   Supplier’s Program Manager and Reports Analyst, as
described in Section G. DMOQs, shall attend daily, weekly and monthly status
meetings as established by the AT&T. Such meetings shall be at Supplier’s sole
cost and expense.   4.   A quarterly review of Program content and
implementation will be performed between AT&T’s Project Manager and Supplier’s
Program Manager. Weekly operational calls may also be held between AT&T and
Supplier’s Program Managers. AT&T may request daily reviews when business
results and metrics warrant. These reviews will be conducted at the convenience
of both parties.

Supplier shall, at its sole expense, implement and use appropriate call center
switch reporting tools and systems in order to effectively and efficiently
manage AT&T provided order volumes and provide timely and accurate status to
AT&T and its customers.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties

 

 